DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on December 30, 2020 has been entered. Claims 1, 3-5, 7, 13-16, 19-21, 24, 26, 32, 31, and 34 were pending with claims 8-11, 33, 35, and 36 withdrawn. Claims 1, 3-5, 7, 13, 15, 16, 19, 21, 24, and 34 have been amended. Claims 9 and 10 have been canceled. New claims 37 and 38 have been respectfully entered. Thus, claims 1, 3-5, 7, 13-16, 19-21, 24, 26, 32, 31, and 34 are currently pending with claims 10, 11, 33, 35, and 36 withdrawn. Applicant’s amendment to the specification has remedied the objection set forth in the Non-Final Action mailed September 30th, 2020. Applicant’s amendment to the claims has partially remedied the claims objections and fully remedies the 112(b) indefiniteness rejections set forth in the Non-Final Action. 
Priority
This application is a national stage entry under 371 of PCT/US18/26981 filed April 10th, 2018, which claims the benefit of priority from US Provisional Patent Application No. 62/483942, filed April 10th, 2017.
Information Disclosure Statement
The information disclosure statement filed 1/1/2021 has been considered. 
Claim Objections
Claims 3-5, 7, 14, 15, 16, 19-21, 24 26, 32, 37, and 38 are objected to because of the following informalities:
Claims 3-5, 7, 14, 15, 16, 19-21, 26, 32, 37, and 38 should all have a comma after the claim preamble. For example, claim 3 recites “The electrode of claim 1” but should recite “The electrode of claim 1,”. The other claims should be amended similarly. 
Claim 15 recites “a skin” in line 2, but should recite “skin”.
Claim 24 recites “ionically conductive moieties are bonded” in line 2, but should recite “ionically conductive moieties that are bonded”.
Claim Interpretation
The term(s) “adapted to” and “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Arguments
Applicant’s arguments, see pages 9-11 or remarks, filed 12/30/2020, with respect to the rejection(s) of claim(s) 1, 13, 14, 20, 21, 24, 26, 32, and 34 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Semeya et al. (US Publication 2016/0155530 A1).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sameti uses methods known in the art and the disclosure of Sameti would lead one of ordinary skill in the art to use 10-60 wt% water in the electrode dispersion. 
Regarding arguments pertaining to claim 7, the claim does not explicitly require 30 wt% of the CNT within 10% of the thickness near a major surface. Zhong discloses CNT as a surface film that is 50 wt%, thereby meeting the claim limitation of at least 30 wt% of the CNTs are disposed on a major surface.
Regarding arguments pertaining to claim 15, examiner considers the porous structure of the electrode to reflect the amount of material present in the electrode. The porosity of the electrode allows the ionic conductor (i.e. drug/agent) to be closer and in higher concentration to the surface of the skin for delivery
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13, 14, 20, 21, and 37 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Someya et al. (US Publication 2016/0155530 A1) herein after Someya.
Regarding claim 1, Someya teaches an electrode (fig. 3), comprising: coalesced elastomer particles (fig. 3 rubber 301), carbon nanotubes (CNTs) (Para [0056] and fig. 1 conductive nanomaterial 101), and a glycosaminoglycan (fig. 1 polymeric medium 102 and Para [0064] and Para [0075]: hyaluronic acid is one of the options for polymeric medium); wherein the coalesced elastomer particles comprise exteriors (fig. 3 hole 301a acts as the exterior of the rubber insulating elastomeric material); and wherein the CNTs and the glycosaminoglycan are disposed on the exteriors of the coalesced elastomer particles (fig. 3: electrode member 105 is where the electrode from fig. 1 is placed. The electrode member 105 includes the glycosaminoglycan and CNTs and is on the exterior of the rubber (elastomer) insulator).  
Regarding claim 13, Someya teaches an electrode (fig. 3), comprising: coalesced polymeric particles (fig. 3 rubber 301), electrical conductor (Para [0056] and fig. 1 conductive nanomaterial 101), and ionic conductor (Para [0062]); wherein the coalesced polymeric particles comprise exteriors (fig. 3 hole 301a acts as the exterior of the rubber insulating elastomeric material); wherein the electrical conductor and the ionic conductor are disposed on the 
Regarding claim 14, Someya further teaches wherein the polymeric particles are elastomeric (fig. 3 rubber 301).  
Regarding claim 37, Someya further teaches wherein the electrode has a thickness and two major surfaces (fig. 3 electrode has a tops side and a bottom side with a thickness in between).  
Regarding claim 20, Someya further teaches wherein the electrical conductor comprises carbon nanotubes, graphene, graphite structures, and metal nanowires, and combinations thereof (Para [0056]-Para [0059] and fig. 1 conductive nanomaterial 101).  
Regarding claim 21, Someya further teaches wherein the ionic conductor comprises hyaluronic acid, fluorosulfonic acids, sulfated polysaccharides and other mucoadhesive type compounds, or other phosphonic polyvinylsulfonic acids, and combinations thereof (Para [0064] – Para [0083]: specifically Para [0075] “hyaluronic acid”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Someya in view of Wallace et al. (US Publication 2010/0023101 A1) herein after Wallace.
Regarding claim 3, Someya teaches the electrode of claim 1, but does not explicitly teach that it comprises 0.4 to 4 wt% glycosaminoglycan.
However, Wallace discloses 0.4 to 4 wt% glycosaminoglycan (Para [0099] “Chitosan-SWNT-heparin fibres were spun from a chitosan-SWNT dispersion 2:1 (0.3 wt %), and a heparin coagulation solution (0.5 wt %) in a similar manner to the DNA-SWNT-chitosan fibres”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the glycosaminoglycan of unspecified weight percent in the composite electrode according to Someya with the glycosaminoglycan of 0.4-4 wt% as disclosed by Wallace as it would be a simple substitution of one known element for another to produce a predictable result of a composite electrode. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Someya in view of Sameti et al. (US Publication 2016/0303361 A1) herein after Sameti.
Regarding claim 4, Someya teaches the electrode of claim 1 but does not explicitly disclose that is comprises 10 to 60 wt% water.
However, Sameti discloses 10 to 60 wt% water (Para [0064] “The liquid in the liquid-saturated carrier material of the present invention is preferably water or an aqueous solvent water in the solvent mixture is preferably at least 15 wt %, more preferably at least 40 wt %, based on the overall weight of liquid”).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the composite electrode of Someya to further specify that it includes 10 to 60 wt% water as disclosed by Sameti as a way to provide a solvent for mixing the components of the composite electrode so the electrode can be formed. 
Claims 5, 7, and 15, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Someya in view of Zhong et al. (US Publication 2016/0104554 A1) herein after Zhong.
Regarding claim 5, Someya teaches the electrode of claim 1, but does not explicitly teach that the electrode comprises a mass ratio of glycosaminoglycan to CNT in the range of 0.5 to 5.
However, Zhong discloses an electrode comprising a mass ratio of glycosaminoglycan to CNT in the range of 0.5 to 5 (Para [0045] “the porous polymer nanocomposite materials are electrical conductive materials in which the pores are functionalized by electrode
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the electrode of Hall to further include a mass ratio of glycosaminoglycan to CNT in the range of 0.5 to 5 as disclosed by Zhong as applying a known technique (weight ratio of composite components) to improve similar devices (electrodes) in the same way.
Regarding claim 7, Someya teaches the electrode of claim 1 and further teaches wherein the electrode has a thickness and two major surfaces (fig. 3 top and bottom of the electrode), but Someya does not explicitly disclose wherein at least 30 wt% of the CNTs are disposed on a major surface or within the 10% of the thickness near a major surface.
However, Zhong discloses wherein at least 30 wt% of the CNTs are disposed on a major surface or within 10% of the thickness near the major surface (Para [0040] “In another embodiment, active materials with a high loading are introduced into the D.sup.2-PNC film. FIGS. 15(a)-15(c) show an embodiment where the porous structures of a D.sup.2-PNC film with 50 wt % of graphite”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the electrode of Someya to further include wherein at least 30 wt% of the CNTs are disposed on a major surface or within 10% of the thickness near the major surface as disclosed by Zhong as a way to provide adequate charge to the surface of an electrode for therapy. 
Regarding claim 15, Someya teaches the electrode of claim 13 and further teaches an electrode having a top and bottom surface (fig. 3 the electrode necessarily has a top and bottom surface), wherein the bottom surface is adapted to contact a skin of a patient (Para 
However Zhong discloses wherein the electrode has a graded structure with an increasing ratio of ionic conductor to electrical conductor from the top to the bottom of the electrode (Para [0040] “the pore size shows a gradient from porous to non-porous across a direction of the material. In some embodiments, the material contains a 3D-porous structure having pores of the dimensions listed in herein on one face of the material and a non-porous structure on the opposing face of the material” also see figs. 11a-11f).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the electrode of Someya to further include a graded structure with an increasing ration of ionic conductor to electrical conductor form the top to the bottom of the electrode as disclosed by Zhong as a use of a known technique (gradient forming) to improve similar devices (composite electrodes). 
Regarding claim 38, Someya further teaches wherein the electrical conductors comprise carbon nanotubes (CNTs) (Para [0056]-Para [0059] and fig. 1 conductive nanomaterial 101), but does not explicitly disclose wherein at least 30% of the CNTs are disposed on a major surface or within 10% of the thickness near a major surface.
However, Zhong discloses wherein at least 30% of the CNTs are disposed on a major surface or within 10% of the thickness near a major surface (Para [0040] “In another 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the electrode of Someya to further include wherein at least 30 wt% of the CNTs are disposed on a major surface or within the 10% of the thickness near a major surface as disclosed by Zhong as a way to provide adequate charge to the surface of an electrode for therapy. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Someya in view of Zhong as applied to claim 15 above, and further in view of Tsotsis et al. (US Publication 2011/0024158 A1) herein after Tsotsis. 
Regarding claim 16, Someya in view of Zhong disclose the electrode of claim 15, but the combination does not explicitly disclose that the gradient is prepared by layer-by-layer fabrication of the electrode, with increasing levels of ionic conductor in successive layers; having at least 3 layers.
However, Tsotsis discloses wherein the graded structure is prepared by layer-by-layer fabrication of the electrode, with increasing levels of ionic conductor in successive layers; having at least 3 layers (Para [0023], Para [0024] “The illustrated embodiment shown in FIG. 2 includes three thermoplastic layers 62 alternating with three CNT embedded layers 64.” Also see fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the electrode of Someya in view of Zhong to further . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Someya in view of Foley (US Publication 2011/0210282 A1).
Regarding claim 19, Someya teaches the electrode of claim 13, but does not explicitly disclose wherein the electrical conductor comprises particles having a heights and a smallest width and wherein the particles have a number average aspect ratio of height to the smallest width dimension of at least 10.
However, Foley discloses wherein the electrical conductor comprises particles having a heights and a smallest width and wherein the particles have a number average aspect ratio of height to the smallest width dimension of at least 10 (Para [0042] “1. Carbon nanotubes are comprised of tubular molecules similar to graphite and having a width or diameter from 1-100 nanometers and a length from 0.1 micrometers to 10 millimeters. Carbon nanotubes come in a variety of forms including single walled carbon nanotubes being a single sheet of one atom thick carbon atoms in a tubular shape and having a diameter from 0.8-2 nanometers, double walled carbon nanotubes being two sheets of one atom thick sheets of carbon atoms in a tubular form and having a diameter of 2-4 nanometers, & multi walled carbon nanotubes
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the electrode of Someya to further include wherein the electrical conductor comprises particles having a height and a smallest width and wherein the particles have a number average aspect ratio of height to the smallest width dimension of at least 10 as disclosed by Foley as a way to provide a material that has beneficial mechanical, optical, kinetic, or conductive properties for electrodes (Foley Para [0009]).
Claims 24, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Someya in view of Kaur et al. (Kaur, Gagan, et al. "Electrically conductive polymers and composites for biomedical applications." Rsc Advances 5.47 (2015): 37553-37567.) herein after Kaur.
Regarding claims 24 and 26, Someya teaches an electrode (fig. 3), comprising: an electrical conductor (Para [0056] and fig. 1 conductive nanomaterial 101); wherein the coalesced polymeric particles comprise exteriors (fig. 3 hole 301a acts as the exterior of the rubber insulating elastomeric material) and wherein the electrical conductor and the ionic conductor are disposed on the (fig. 3: electrode member 105 is where the electrode from fig. 1 is placed. The electrode member 105 includes the ionic conductor and CNTs and is on the exterior of the rubber (elastomer) insulator , but does not explicitly disclose  -5-wherein the electrical conductor and ionic conductor are disposed on the  (fig. 3: electrode member 105 is where the electrode from fig. 1 is placed. The electrode member 105 includes the ionic conductor and CNTs and is on the exterior of the rubber (elastomer) insulator).  coalesced polymeric particles comprising ionically conductive moieties are bonded to the coalesced polymeric particles; wherein the ionically conductive moieties are covalently bonded to the coalesced polymeric particles.
However, Kaur discloses coalesced polymeric particles comprising ionically conductive moieties are bonded to the coalesced polymeric particles (Section 3.2.3.2 “The composite wherein the ionically conductive moieties are covalently bonded to the coalesced polymeric particles (Section 3.2.2 “For CNT/polymer composites, this step requires the employment of surface-modified nanotubes (either covalent or non-covalent) to achieve a metastable dispersion”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified thee electrode of Someya to further include coalesced polymeric particles comprising ionically conductive moieties are bonded to the coalesced polymeric particles and wherein the ionically conductive moieties are covalently bonded to the coalesced polymeric particles as disclosed by Kaur as a way to allow the electrode to become more biocompatible and thereby more effectively deliver drug to a user as well as decrease likelihood of adverse reaction when in use. 
Regarding claim 32, Someya further teaches wherein the coalesced polymeric particles comprise styrene-butadiene elastomer, nitrile elastomers, polyurethane elastomers, silicone elastomers, poly aryl ether elastomers, polyphasphazene elastomers, acrylate elastomers, poly vinyl ether elastomers, perfluorinated polymeric elastomers, and combinations thereof (Para [0163]).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Someya in view of Hall et al. (US Publication 2014/0276247 A1).
Regarding claim 34, Someya teaches the electrode of claim 1, but does not explicitly disclose that the electrode is in an array.
However, Hall discloses an apparatus for treating a patient comprising an array of the electrodes (Para [0020] “FIG. 11 illustrates an eighth exemplary embodiment of a system comprising a plurality of the devices of the present invention arranged in an array.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have made the electrode of Someya into an array of electrode because doing so would have provided the benefit of covering a larger area for treatment without the need for a physically bigger electrode unit. For example the electrodes could be administered in many different shapes of configurations if arranged in an array (i.e. around the shoulder, abdomen, or hip).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792